Case 1:21-cr-00088-JSR Document 33 Filed 04/21/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA Order Modifying
Conditions of Release
Vv.
21 Cr. 88 (JSR)
LORD ANING,

Defendant.

 

 

JED S. RAKFOFF, U.S.D.J.

Pursuant to a joint conference call this afternoon with counsel for the Government and
counsel for the defendant LORD ANING and on the consent of both parties, the Court hereby
modifies Defendant’s conditions of release as follows:

1. The defendant may have access to a computer and internet provided that a computer
monitoring program has been installed by the probation office. The defendant shall consent to the
installation of computer monitoring software on any computer to which the defendant has access.
Installation shall be performed by the probation officer. The software may restrict and/or record
any and all activity on the computer including the capture of keystrokes, application information,
internet use history, email correspondence, and chat conversations. The defendant shall not
remove, tamper with, reverse engineer, or in any way circumvent the software. The cost of the
monitoring is to be paid by the defendant.

SO ORDERED:

Dated: New York, New York
April 21, 2021

SY

THE H@MORABLE JEB/S. RAKOFF
UNITED ROR ABE DISTRICT JUDGE

 

 

 

 

 

 

 

 
